[Cite as In re R.R., 2019-Ohio-2202.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: R.R.                                            C.A. No.        29279



                                                       APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
                                                       COURT OF COMMON PLEAS
                                                       COUNTY OF SUMMIT, OHIO
                                                       CASE No.   DN 17-06-000477

                                 DECISION AND JOURNAL ENTRY

Dated: June 5, 2019



        CARR, Judge.

        {¶1}     Appellant, K.I.B. (“Mother”), appeals from a judgment of the Summit County

Court of Common Pleas, Juvenile Division, that terminated her parental rights and placed her

minor child in the permanent custody of Summit County Children Services Board (“CSB”). This

Court affirms.

                                                  I.

        {¶2}     Mother is the biological mother of R.R., born June 16, 2017. The child’s father

voluntarily relinquished his parental rights and is not a party to this appeal.

        {¶3}     Mother has a history with CSB dating back to 2010. During a prior juvenile court

case, two of Mother’s older children, K.C. and M.C., were removed from her custody,

adjudicated neglected and dependent, and ultimately placed in the legal custody of the father of

one of the children.
                                                2


          {¶4}   During 2015, Mother gave birth to another child, C.F., who was removed from

her custody shortly after birth because the child was born addicted to drugs. Mother admitted

using heroin, cocaine, and methamphetamines during her pregnancy with C.F. The primary case

plan goals for Mother in that case involved addressing her substance abuse and mental health

problems. Mother made little progress on the case plan, however, and C.F. was ultimately

placed in the permanent custody of CSB.

          {¶5}   R.R. was removed from Mother’s custody shortly after birth in June 2017. When

Mother was admitted to the hospital, she tested positive for multiple illegal drugs and R.R. later

exhibited symptoms of drug withdrawal. Mother admitted using opioids and methamphetamines

during her pregnancy. She had also exhibited suicidal and erratic behavior before and after the

birth of this child. R.R. was later adjudicated a dependent child and placed in the temporary

custody of CSB.

          {¶6}   The case plan goals in this case again focused on Mother addressing her long-

standing mental health and substance abuse problems. Mother failed to follow through with

treatment, however, and continued to abuse drugs throughout this case. Mother was charged

with multiple criminal drug offenses during this case, one of which occurred at the visitation

center.    When R.R. was six and a half months old, during a supervised visit, mother went to

retrieve something from her coat pocket and methamphetamines and drug paraphernalia fell out.

As a result, Mother’s visits with R.R. were suspended and she was charged with a felony drug

offense.

          {¶7}   On May 1, 2018, CSB moved for permanent custody of R.R.             Following a

hearing, the trial court terminated Mother’s parental rights and placed R.R. in the permanent

custody of CSB. Mother appeals and raises one assignment of error.
                                                3


                                               II.

                                 ASSIGNMENT OF ERROR

       THE TRIAL COURT’S GRANT OF PERMANENT CUSTODY TO [CSB]
       WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

       {¶8}    Mother’s sole assignment of error is that the permanent custody decision was not

supported by the evidence presented at the hearing. Before a juvenile court may terminate

parental rights and award permanent custody of a child to a proper moving agency it must find

clear and convincing evidence of both prongs of the permanent custody test: (1) that the child is

abandoned; orphaned; has been in the temporary custody of the agency for at least 12 months of

a consecutive 22-month period; the child or another child in a parent’s custody has been

adjudicated abused, neglected, or dependent on three separate occasions; or the child cannot be

placed with either parent within a reasonable time or should not be placed with either parent,

based on an analysis under R.C. 2151.414(E); and (2) that the grant of permanent custody to the

agency is in the best interest of the child, based on an analysis under R.C. 2151.414(D). See

R.C. 2151.414(B)(1) and 2151.414(B)(2); see also In re William S., 75 Ohio St. 3d 95, 99 (1996).

       {¶9}    The trial court found that CSB satisfied the first prong of the permanent custody

test for three alternative reasons under R.C. 2151.414(E), including that Mother’s parental rights

to an older sibling had been involuntary terminated and Mother failed to rebut the current

presumption of her unfitness by presenting “‘clear and convincing evidence to prove that,

notwithstanding the prior termination, [she] can provide a legally secure permanent placement

and adequate care for the health, welfare, and safety of the child.’” In re B.E., 9th Dist. Medina

No. 18CA0074-M, 2019-Ohio-1040, ¶ 18, quoting R.C. 2151.414(E)(11).

       {¶10} This Court has repeatedly held that, if one of the trial court’s first prong findings

is supported by the record, the parent suffers no prejudice from any error in the trial court’s
                                                 4


alternative findings. See, e.g., In re U.D., 9th Dist. Summit No. 29195, 2019-Ohio-512, ¶ 9.

Although Mother challenges two of the trial court’s alternative findings under R.C. 2151.414(E),

she raises no challenge to the trial court’s finding under R.C. 2151.414(E)(11), which was fully

supported by the record. CSB presented undisputed evidence that Mother’s parental rights to

C.F., an older sibling of R.R., were involuntarily terminated by the Summit County Court of

Common Pleas, Juvenile Division, on December 6, 2016. Mother failed to present any evidence

that, despite the prior termination of her parental rights, she was able to provide R.R. with “a

legally secure permanent placement and adequate care for the health, welfare, and safety of the

child.” R.C. 2151.414(E)(11).

       {¶11} Next, the trial court was required to find that permanent custody was in the best

interest of R.R. When determining the child’s best interest under R.C. 2151.414(D), the juvenile

court must consider all relevant factors, including the interaction and interrelationships of the

child, the child’s wishes, the custodial history of the child, the need for permanence in the child’s

life, and whether any of the factors set forth in R.C. 2151.414(E)(7) to (11) apply to the facts of

the case. R.C. 2151.414(D)(1); In re R.G., 9th Dist. Summit Nos. 24834 and 24850, 2009-Ohio-

6284, ¶ 11. Of relevance here, Mother’s parental rights had been involuntarily terminated as to

an older sibling. See R.C. 2151.414(E)(11).

       {¶12} During this case, Mother’s interaction with her newborn child was limited to

supervised visits because of her unresolved mental health and substance abuse problems. While

Mother was permitted to visit, her attendance at the visits was sporadic and she sometimes

arrived late. When she did attend, she did not interact much with R.R., but was distracted and

preoccupied with her cell phone, and she sometimes fell asleep. After drugs were discovered in

Mother’s possession during one visit, her visits were suspended. Mother’s visits were briefly
                                                5


reinstated several months later, but she was again removed from the visitation schedule because

she missed too many visits. At the time of the permanent custody hearing, Mother had seen then

17-month-old R.R. only a few times during the past 10 months.

       {¶13} Mother’s probation officer testified that, although Mother had been granted

treatment in lieu of conviction for her felony drug possession charge, Mother was terminated for

failing to comply with its requirements. Mother was placed on community control, but had not

reported to her probation officer as required. The consequences of her failure to comply with the

community control requirements were not known at the time of the permanent custody hearing

because the hearing on her community control violation had not yet been held.

       {¶14} R.R. had lived in the same foster home since he was released from the hospital.

That foster mother had adopted C.F., R.R.’s older sibling. R.R. had developed a bond with the

foster mother, C.F., and the foster mother’s biological children. All of R.R.’s needs were being

met in that home and the foster mother was interested in adopting him.

       {¶15} Because R.R. was only 17 months old at the time of the hearing, the guardian ad

litem spoke on his behalf. She opined that permanent custody was in the child’s best interest

because Mother had failed to adequately address her long-standing mental health and substance

abuse problems.

       {¶16} R.R. had spent his entire life living in a temporary placement and needed a legally

secure permanent home. His parents were not prepared to provide him with a suitable home and

CSB had been unable to find any relative who was willing and able to provide the child with a

secure home.

       {¶17} The trial court was also required to consider the fact that Mother’s parental rights

to an older sibling had been terminated and she had failed to demonstrate that, despite that prior
                                                  6


termination, she was able to provide this child with a suitable home.                  See R.C.

2151.414(D)(1)(e); R.C. 2151.414(E)(11).        Mother failed to present any evidence on her own

behalf and the agency’s evidence demonstrated that Mother continued to struggle with the same

substance abuse and mental health problems that led to the termination of her parental rights to

the older sibling.

        {¶18} The trial court had clear and convincing evidence before it to support its

conclusion that permanent custody was in the best interest of R.R. Mother’s assignment of error

is overruled.

                                                 III.

        {¶19} Mother’s assignment of error is overruled. The judgment of the Summit County

Court of Common Pleas, Juvenile Division, is affirmed.

                                                                              Judgment affirmed.




        There were reasonable grounds for this appeal.

        We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

        Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                         7


      Costs taxed to Appellant.




                                             DONNA J. CARR
                                             FOR THE COURT



CALLAHAN, P. J.
HENSAL, J.
CONCUR.


APPEARANCES:

PAMELA A. HAWKINS, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.

LINDA SELL, Guardian ad Litem.